Citation Nr: 1418023	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-44 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a service-connected left ankle disability.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	James Brakewood, Jr., Accredited Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which increased the Veteran's evaluation for a service-connected left ankle disability to 20 percent effective November 20, 2008 and denied the Veteran's claim for entitlement to service connection for a right ankle disability.  Subsequently, jurisdiction transferred to the RO in Atlanta, Georgia.  The Veteran appealed the April 2009 decision to the Board, and the case was referred to the Board for appellate review.  

In an August 2009 rating decision, the RO granted an earlier effective date of July 24, 2008 for the 20 percent rating.  In a July 2011 rating decision, the RO granted the Veteran a temporary total disability rating for his left ankle, effective March 30, 2011, based on surgical treatment necessitating convalescence.  The July 2011 rating decision also assigned a 20 percent evaluation from June 1, 2011.  In a February 2012 rating decision, the RO extended the temporary total disability rating through October 31, 2011.  However, as these subsequent rating decisions do not constitute a full grant of the benefits sought for the periods prior to March 30, 2011 and after October 31, 2011, the Veteran's claim for an increased disability rating remains in appellate status for these periods.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

A hearing was held on November 26, 2012, by means of video conferencing equipment with the appellant in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The Board subsequently remanded the case for further development in February 2013.  That development was completed, and the case has since been returned to the Board for appellate review.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran submitted a claim for a rating in excess of 10 percent for his left ankle disability in December 2007;  the RO denied this claim in a March 2008 rating decision; within the one-year appeal period, new and material evidence was associated with the claims file in the form of a February 2009 VA examination report documenting marked limitation of motion of the left ankle. 

3.  From December 2007 to March 29, 2011, the Veteran's left ankle disability was manifested by edema, pain, tenderness, guarding of movement, and marked limitation of motion, but not ankylosis of the ankle; from November 1, 2011, the Veteran's left ankle disability was manifested by ankylosis of the ankle with an abduction, adduction, inversion or eversion deformity. 

4.  A current right ankle disorder did not have its onset in active service; is not the result of a disease or injury incurred in active service; and has not been caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to March 30, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010 & 5271 (2013).

2.  The requirements for an effective date of December 6, 2007, for the assignment of a 20 percent evaluation for the Veteran's service-connected left ankle disability, have been met.  38 U.S.C.A. §§ 1155, 5110(b)(2); (West 2002 & Supp. 2013); 38 C.F.R. §§3.155, 3.156, 3.400(o)(2), 3.400(q)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010 & 5271 (2013).

3.  The criteria for a disability rating of 40 percent, but no more, for a left ankle disability have been met from November 1, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5270, 5271 (2013). 

4.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant regarding what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must inform the Veteran about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

A predecisional letter sent August 2008 satisfied the requirements for notice following a claim for entitlement to service connection.  The letter stated what the evidence must show for service connection on a direct and secondary basis, the evidence the Veteran was expected to provide, the evidence VA would seek to obtain, and explained how a disability rating and effective date would be determined.  See Dingess/Hartman, 19 Vet. App. 473.  Thus, the duty to notify has been satisfied with regard to the claim for entitlement to service connection for a right ankle disability.  

With respect to the Veteran's increased rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A predecisional letter sent January 2009 satisfied the requirements for notice following a claim for an increased rating.  The letter stated that the Veteran must provide, or ask VA to obtain, evidence of worsening, explained how a disability rating would be determined by applying relevant Diagnostic Codes, and provided examples of the types of medical and lay evidence the Veteran must submit.  See Dingess/Hartman, 19 Vet. App. 473; Vazquez-Flores, 580 F.3d 1270.  Thus, the duty to notify has been satisfied with regard to that issue as well.  

The duty to assist was also met in this case.  The claims file contains the Veteran's service treatment records, VA and private treatment records, as well as statements from the Veteran and his representative.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

With respect to the increased rating claim, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2013).  The Veteran was afforded VA QTC examinations in February 2008 and February 2009.  Pursuant to the Board's February 2013 remand directive, the Veteran was provided with another VA examination in October 2013, which included assessments of the Veteran's left ankle disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination reports to be adequate.  The VA examiners reviewed the Veteran's VA claims file, personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disability under the applicable rating criteria.  As this is in substantial compliance with the February 2013 remand directives, further remand is not required for this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

With regard to the claim for service connection for a right ankle disorder, the October 2013 VA examiner had access to and reviewed all the evidence in the claims file, recorded the Veteran's reported history and provided an opinion regarding the likelihood of an etiological link between the currently existing right ankle disability and the Veteran's active service, and the likelihood the currently-existing right ankle disability was related to or aggravated by the Veteran's service-connected left ankle disability.  The examination report also includes a well-reasoned rational for the opinions stated.  The Board, therefore, finds the VA examination report to be adequate.  

Thus, there is adequate medical evidence of record to make a determination in this case.  The most recent VA examination was conducted less than six months ago and is considered by the Board to be sufficiently contemporaneous.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4) (2013).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282  (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left ankle disability prior to March 30, 2011

The Veteran is currently assigned a disability rating of 20 percent for his service-connected left ankle disability, effective July 24, 2008, under Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent disability rating is warranted for moderate limited motion of the ankle.  A 20 percent disability rating is warranted for marked limited motion of the ankle.

Words such as "moderate" and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. However, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2013).

The RO originally granted service connection for the Veteran's left ankle disability in an August 2004 rating decision and assigned a 10 percent disability rating effective December 21, 2003.  The Veteran submitted the claim for an increased evaluation for his service-connected left ankle disability on November 20, 2008.  38 C.F.R. § 3.155 (2013).  In an April 2009 rating decision, the RO granted the Veteran's claim for an increased rating and assigned a 20 percent evaluation for the Veteran's service-connected left ankle disability, effective November 20, 2008.  In an August 2009 rating decision, the RO granted an earlier effective date of July 24, 2008, for the assignment of the 20 percent rating, determining that that was the date of the Veteran's claim for an increased rating. 

As an initial matter, the Board notes that the Veteran submitted a claim for a rating in excess of 10 percent for his left ankle disability in December 2007.  The RO denied this claim in a March 2008 rating decision.  In February 2009, the Veteran was provided with an additional VA examination in connection with a subsequent claim for an increased evaluation for his left ankle disability.  The February 2009 examination report documented range of motion findings which the Board finds demonstrative of marked limitation of motion necessary for application of a 20 percent disability rating. 
Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Thus, VA must assess any evidence submitted during the relevant period (within a year of notice of a rating decision) and make a determination as to whether it constitutes new and material evidence relevant to a pending claim.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Here, the evidence is both new and material, as it was not previously received by agency decisionmakers and it relates to an unestablished fact necessary to substantiate the claim.  As this evidence was submitted prior to the expiration of the appeal period for the March 2008 rating decision, the claim remained in pending status, and the decisions did not become final.  See 38 C.F.R. §§ 3.156(a-b).  In cases involving new and material evidence, where evidence other than service department records is received within the relevant appeal period or prior to the issuance of the appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the evidence demonstrates a 20 percent disability rating for the Veteran's service-connected left ankle disability is for application from December 6, 2007, the date VA received the Veteran's claim for an increased evaluation.    Specifically, a close reading of a VA QTC examination report dated February 1, 2008, reflects that the Veteran's service-connected left ankle disability was productive of marked limitation of motion of the left ankle.  The observed range of motion figures were noted as follows:

Movement
Normal ROM
Right
Left


ROM in degrees
Degree that pain occurs
ROM in degrees
Degree that pain occurs
Dorsiflexion
20
7
5
20

Plantar flexion
45
10
5
41


A review of the full report and the history of the Veteran's left ankle disability shows that the designation or "left" and "right," for the measurements captured above, were most-likely switched in error.  The Veteran reported at this examination that his left ankle was operated on to remove bone chips from a third degree sprain, and that he still has pain, giving away symptoms, and arthritis which has set in with new bone chips present.  Immediately following the range of motion table, the examination report states that on the right, the joint function is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use, while on the left, the joint function is additionally limited by pain, fatigue, weakness, lack of endurance, but not incoordination after repetitive use, with pain having the major functional impact.  As the left ankle, as opposed to the right, is the joint for which pain is documented in the narrative objective findings, as well as in the Veteran's reported history, the Board finds it likely that the notations of "left" and "right" were transposed for the table, due to a typographical error, and the examination actually documented dorsiflexion to 7 degrees and plantar flexion to 10 degrees, with pain occurring at 5 degrees for each, for the left ankle.  Therefore, the February 1, 2008 examination, conducted approximately three months following the Veteran's claim for an increased rating, provides sufficient evidence that a factually ascertainable increase in disability had occurred by the date the Veteran submitted his claim. 

The Veteran is currently evaluated at the maximum schedular disability rating assignable for limited motion of the ankle.  See Diagnostic Code 5271.  A higher schedular evaluation for the ankle is only available for ankylosis of the ankle.  See Diagnostic Code 5270-5274.  The evidence does not demonstrate that the Veteran experienced ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astaragalectomy during this period, therefore, those diagnostic codes are not for application.   

The Board has also considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the Veteran is already assigned the maximum schedular evaluation under Diagnostic Code 5271.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court of Appeals for Veterans Claims (Court) determined that if a claimant is already receiving the maximum disability rating available, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, are not applicable to the Veteran's current claim.  Therefore, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent prior to March 30, 2011. 

Left ankle disability from November 1, 2011

The Veteran is currently assigned a disability rating of 20 percent for his service-connected left ankle disability from November 1, 2011 under Diagnostic Code 5271.

The Board finds that the Veteran's disability is more appropriately rated under Diagnostic Code 5270, as the evidence shows ankylosis of the left ankle.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Under Diagnostic Code 5270, a 20 percent evaluation is warranted for ankylosis of the ankle in plantar flexion less than 30 degrees.  A 30 percent evaluation is warranted for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent evaluation is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).   

The evidence of record demonstrates that the Veteran underwent orthopedic surgery including open talar-navicular fusion, tibu-talor fusion, and syndesmotic fusion of the left ankle in March 2011.  At the November 2012 Board hearing, the Veteran testified that since the surgery, his ankle has been locked, and he has not been able to move it up and down.  Finally, the October 2013 VA examination report documents that the Veteran has ankylosis of the ankle, subtalar and/or tarsal joint with abduction, adduction, inversion or eversion deformity.  Although there is no medical evidence prior to the October 2013 VA examination report demonstrating that the Veteran suffered from an abduction, adduction, inversion or eversion deformity in addition to ankylosis of his left ankle, the Board finds it at least as likely as not that such deformity arose concurrent with the ankylosis, upon surgical fusion of the left ankle.  Therefore, the preponderance of the evidence supports a finding of entitlement to a disability rating of 40 percent from November 1, 2011, under Diagnostic Code 5270.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown.  However, the Veteran is being assigned the maximum schedular evaluation under Diagnostic Code 5270, thus, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra, are not applicable to the Veteran's current claim.  See Johnston, 10 Vet. App. at 85.  Additionally, because the Veteran is being assigned the maximum schedular rating available for disability of the ankle, the Veteran is not entitled to a higher disability rating, as this would violate the amputation rule.  The "amputation rule" provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68.  A 40 percent disability rating is assigned if there is amputation of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5167.  Thus, considering the amputation rule, a 40 percent disability rating would be the maximum assignable disability rating for the Veteran's left ankle disability.  Accordingly, as a matter of law, a disability rating in excess of the 40 percent rating for the Veteran's left ankle disability is not assignable, and higher disability ratings cannot be assigned.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Other considerations
     
The Board has considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The Board finds that the schedular evaluation for the Veteran's left ankle disability is adequate.  At the February 2008 and February 2009 VA QTC examinations, the Veteran reported sharp and burning pain and giving way symptoms.  The Veteran also reported weakness, limitation of range of motion, stiffness, pain moving the ankle every morning and when not active, swelling after being on his feet for most of the day, giving way when walking, lack of endurance and not being able to be as active or stand for as long as before on the left ankle, and sharp pains that travel through the legs.  The Board finds that the maximum 20 percent disability rating for marked limitation of motion adequately evaluates the Veteran's disability picture for the period prior to March 30, 2011.  There are higher ratings in the rating criteria - pertaining to ankylosis; however, the Veteran simply does not exhibit those symptoms.  The evidence does not reflect that the Veteran's service-connected left ankle disability or the difficulties flowing from it constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  He has simply requested a higher disability rating.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Additionally, the Veteran's symptomatology of swelling, pain, and surgically-induced ankylosis from November 1, 2011 is adequately contemplated by a 40 percent rating for ankylosis of the ankle.  Further, as discussed above, application of the amputation rule mean that, as a matter of law, a rating in excess of that being assigned is unavailable for the Veteran's left ankle disability.

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran is currently employed with the U.S. Postal Service, and has not argued, and the record does not otherwise reflect, that his left ankle disability renders him unable to secure substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with his claim for an increased rating for a left ankle disability.   

In conclusion, the preponderance of the evidence supports the assignment of a 20 percent evaluation from February 1, 2008 to through March 29, 2011 and a 40 percent evaluation from November 1, 2011 for a left ankle disability, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

III.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Arthritis is included among those chronic diseases.

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker v. Shinseki, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 



Right ankle disability

The Veteran is noted to have a diagnosis of degenerative joint disease affecting the right ankle.  Therefore, the element of a current disability is met for establishing service connection.

As to a claim for service connection on a direct basis or on a presumptive theory of entitlement for diseases listed under 38 C.F.R. § 3.309(a), the evidence shows that the Veteran's degenerative joint disease of the right ankle initially manifested a number of years after the Veteran's December 2003 separation from military service.  Specifically, the record demonstrates that the Veteran was first diagnosed with degenerative joint disease affecting the right ankle in 2013.  While an August 2002 service treatment record indicates at the top that the Veteran had pain in his right ankle, the rest of the note documents symptoms of the left ankle, leading the Board to the conclusion that the initial mention of the right ankle was merely a recording error.  As, there is no other evidence showing, and there has been no assertion that the Veteran's right ankle disability began during active service, service connection on a direct basis must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Moreover, although degenerative joint disease (arthritis) is among those chronic diseases for which service connection may be granted on a presumptive basis pursuant to 38 C.F.R. § 3.309(a), because there is no evidence that this disease manifested in service or within the year following service, service connection on a presumptive basis under this provision also must be denied.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.303(b).

The Veteran contends that he has a right ankle disability that is etiologically related to his service-connected left ankle disability.  At the November 2012 Board hearing, the Veteran testified that his right ankle disability is worse than it would be otherwise because he has to compensate for his service-connected left ankle disability.  He also stated that he has had treatment providers tell him he compensates more on the right because of his left ankle disability.

At the February 2008 VA QTC examination, the examiner noted that the Veteran's posture and gait were abnormal, and that the Veteran limped, and favored the right ankle.  At the February 2009 VA QTC examination, the VA examiner noted that examination of the Veteran's feet revealed evidence of abnormal weight bearing, with callosities located at the medial aspect of both big toes, with the right greater than the left. 

The Veteran was afforded a VA examination focusing on his right ankle disability in October 2013.  Radiographic views of the Veteran's right ankle demonstrated moderate hypertrophic degenerative change affecting the talonavicular joint.  The subtalar joint and ankle mortise was noted as well approximated.  Mild dorsal and plantar calcaneal enthesophyte formations were present with no acute fracture or subluxation seen.  Moderate hypertrophic degenerative changes at the articulation of the medial malleolus and the talus were also noted.  The VA examiner opined that it is less likely that the Veteran's right ankle was affected or aggravated due to the left ankle sprain and subsequent surgery.  The examiner noted the range of motion for the right ankle as plantar flexion of 0-30 degrees, dorsiflexion 0-20 degrees, inversion 0-20 degree, and eversion 0-20 degrees, with no tenderness noted to the foot or ankle or during movements, and noted that the Veteran's gait was steady.  While the VA examiner did write that degenerative changes of the left ankle are consistent with age, a review of the whole examination report which includes a description of the residuals of the left ankle surgery, and the fact that this sentence is located within the description of the right ankle, leads the Board to conclude that the identification of this ankle as "left" is merely a typographical error, and the intent was to note that the right ankle changes were consistent with age.  Even when disregarding this sentence, the VA examiner provided a well-reasoned rationale for her conclusion that it is less likely as not that the Veteran's left ankle disability caused any aggravation to the Veteran's present right ankle disability.      

The Board finds the report of the VA examiner should be accorded significant probative weight, as it was based on full consideration of the Veteran's documented history and assertions, and is supported by a clearly-stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented or identified any contrary, competent evidence or opinion regarding the etiology of the disabilities at issue- i.e., one that, in fact, supports the claim.

The only evidence linking the Veteran's right ankle disability etiologically to his service-connected left ankle disability is the appellant's own lay contentions.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  The appellant, however, is not competent to testify that his right ankle disability was caused by or aggravated beyond its natural progression by his service-connected left ankle disability.  Degenerative joint disease is not a simple medical condition that can be etiologically related to a particular cause without medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377.  Therefore, the appellant's statements regarding etiology do not constitute competent evidence on which the Board can make a service connection determination.  While the Veteran is competent to relay contemporaneous statements and diagnoses made by treatment providers, see id. at 1377, the Veteran's statement at the Board hearing that providers have indicated that he compensates for his left ankle disability by relying more upon his right leg do not amount to relayed nexus opinions.  While it may be true that he relied more upon his right ankle, that does not necessarily mean that such reliance would equate to an aggravation of degenerative joint disease beyond its natural progression.  The probative evidence thus does not relate the Veteran's claimed right ankle disability to his service-connected left ankle disability, and the balance of the evidence is against the existence of a causal relationship.

For all the foregoing reasons, the Board finds that the claim for service connection for a right ankle disability, to include as secondary to a service-connected left ankle disability, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
ORDER

Entitlement to a disability rating of 20 percent, but no more, is granted from December 6, 2007, through March 29, 2011; entitlement to a disability rating of 40 percent, but no more, is granted from November 1, 2011.

Entitlement to service connection for a right ankle disability, to include as secondary to the service-connected left ankle disability, is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


